                                                                                Case 3:20-cv-04793-WHA Document 10 Filed 11/20/20 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                             IN THE UNITED STATES DISTRICT COURT

                                                                          6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   TRAVELL JAMAL BROWN,                                  No. C 20-4793 WHA (PR)

                                                                          9                  Petitioner,                            ORDER OF DISMISSAL

                                                                         10     v.

                                                                         11   JASON PICKETT,
United States District Court




                                                                                             Respondent.
                               For the Northern District of California




                                                                         12                                          /
                                                                         13
                                                                         14          This is a habeas petition filed by a federal prisoner proceeding pro se. On August 31,

                                                                         15   2020, the clerk’s notices were returned as undeliverable at the address plaintiff provided.

                                                                         16   More than 60 days have passed and petitioner has not notified the clerk of an address where he

                                                                         17   can receive mail. Pursuant to Local Rule 3-11(b) — requiring parties to keep the court

                                                                         18   informed of their current mailing address and stating that the failure to do so within sixty days

                                                                         19   of the return of mail as undeliverable will result in dismissal of their case without prejudice —

                                                                         20   this case is DISMISSED without prejudice. See also Fed. R. Civ. P. 41(b). The motion for

                                                                         21   appointment of counsel is DENIED. Leave to proceed in forma pauperis is GRANTED.

                                                                         22          The Clerk shall enter judgment and close the file.

                                                                         23          IT IS SO ORDERED.

                                                                         24   Dated: November      19      , 2020.
                                                                         25                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
